FILE COPY



                                    BILL OF COSTS

        TEXAS COURT OF APPEALS, EIGHTH DISTRICT, AT EL PASO

                                   No. 08-13-00156-CV

                                 Sanders Oil & Gas, Ltd.

                                                v.

                            Big Lake Kay Construction, Inc.

              (No. 1555 IN 112TH DISTRICT COURT OF REAGAN COUNTY)


Type of Fee          Charges             Paid                   By
MOTION FEE                      $10.00   E-PAID                 TAMMY COLE
MOTION FEE                      $10.00   E-PAID                 STEVEN L. WOOLARD
MOTION FEE                      $10.00   E-PAID                 STEVEN L. WOOLARD
MOTION FEE                      $10.00   PAID                   JOHNSON LAW FIRM
REPORTER'S RECORD            $1,250.00   UNKNOWN                SANDERS OIL & GAS, LTD.
CLERK'S RECORD                  $61.00   UNKNOWN                BROOME LAW OFFICE
MOTION FEE                      $10.00   E-PAID                 STANLEY BROOME
MOTION FEE                      $10.00   PAID                   BROOME LAW FIRM
FILING                         $175.00   PAID                   BROOME LAW FIRM

      Balance of costs owing to the Eighth Court of Appeals, El Paso, Texas: 0.00

    Court costs in this cause shall be paid as per the Judgment issued by this Court.

          I, DENISE PACHECO, CLERK OF THE EIGHTH COURT OF APPEALS OF
   THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
   correct copy of the cost bill of THE COURT OF APPEALS FOR THE EIGHTH
   DISTRICT OF TEXAS, showing the charges and payments, in the above numbered and
   styled cause, as the same appears of record in this office.

                                           IN TESTIMONY WHEREOF, witness my hand
                                           and the Seal of the COURT OF APPEALS for
                                           the Eighth District of Texas, this May 24, 2018.


                                           Denise Pacheco, Clerk